Title: To John Adams from William Vaughan, 12 December 1783
From: Vaughan, William
To: Adams, John


          Dear Sir
            Mincing Lane Decr. 12 1783
          On my return into the City after doing myself the pleasure of paying you my respects, I found some engagements on my hands in the line of business which will oblige me to make our excursion on Thursday or Friday instead of Wednesday. which I had mentioned to your son this Morning: If convenient & I do not hear further from you I hope I shall have the pleasure of seeing you & your Son to breakfast on Thursday or Friday about 10 Clock that we may sally forth all the Morning & to expect the pleasure of your company to dinner after the fatigues of the day. I could have put the questeon to you at Mr Copleys had you been less engaged: I am with great respect / Dear Sir / Your most obedt. / humble Servant.
          W Vaughan
        